Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 6 Months Ended June 30, 12 Months Ended December 31, 2007 2006 2005 2004 2003 2002 Earnings, as defined: Net income $ 91 $ 194 $ 147 $ 76 $ 28 $ 55 Income taxes 46 104 69 8 18 18 Total fixed charges as below (excluding capitalized interestand preferredsecurity distributions of subsidiaries on a pre-tax basis) 72 158 190 197 219 225 Total earnings $ 209 $ 456 $ 406 $ 281 $ 265 $ 298 Fixed charges, as defined: Interest on long-term debt $ 57 $ 131 $ 151 $ 176 $ 201 $ 209 Interest on short-term debt and other interest 11 13 22 7 3 3 Amortization of debt discount, expense and premium - net 4 8 9 7 8 7 Estimated interest component of operating rentals 2 7 8 8 7 7 Preferred security distributions of subsidiaries on a pre-tax basis 13 Total fixed charges (a) $ 74 $ 159 $ 190 $ 198 $ 219 $ 239 Ratio of earnings to fixed charges 2.8 2.9 2.1 1.4 1.2 1.2 Preferred stock dividend requirements on a pre-tax basis $ 13 $ 24 $ 4 $ 4 $ 5 $ 7 Fixed charges, as above 74 159 190 198 219 239 Total fixed charges and preferred stock dividends $ 87 $ 183 $ 194 $ 202 $ 224 $ 246 Ratio of earnings to combined fixed chargesand preferred stock dividends 2.4 2.5 2.1 1.4 1.2 1.2 (a) Interest on unrecognized tax benefits is not included in fixed charges.
